  Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 1 of 14 PageID #: 1



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 SHIVA STEIN,                                             :
                                                          :
                   Plaintiff,                             :   Civil Action No. ______________
                                                          :
 v.                                                       :   COMPLAINT FOR VIOLATIONS OF
                                                          :   SECTIONS 14(a) AND 20(a) OF THE
 NAVIGANT CONSULTING, INC., JULIE M. :                        SECURITIES EXCHANGE ACT OF
 HOWARD, MICHAEL I. TIPSORD, KEVIN :                          1934
 BLAKELY, CYNTHIA A. GLASSMAN,                            :
 STEPHAN A. JAMES, RUDINA SESERI,                         :   JURY TRIAL DEMANDED
 KATHLEEN WALSH, JEFFREY                                  :
 YINGLING, and RANDY H. ZWIRN,                            :
                                                          :
                   Defendants.                            :
 --------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Navigant Consulting, Inc. (“Navigant

or the “Company”) and the members of Navigant’s board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in

connection with the proposed acquisition of Navigant by Guidehouse LLP and affiliates

(“Guidehouse”).

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Proxy Statement on Schedule 14A (the “Proxy

Statement”) to be filed on August 30, 2019 with the United States Securities and Exchange
  Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 2 of 14 PageID #: 2



Commission (“SEC”) and disseminated to Company stockholders.                The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby Isaac

Merger Sub, Inc. (“Merger Sub”), a wholly owned subsidiary of Guidehouse, will merge with and

into Navigant, with Navigant surviving the merger and becoming a wholly owned subsidiary of

Guidehouse (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and

plan of merger the companies entered into (the “Merger Agreement”), each Navigant common

share issued and outstanding will be converted into the right to receive $28.00 in cash (the “Merger

Consideration”).

       3.      As discussed below, Defendants have asked Navigant stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisor of the Company, Jefferies LLC (“Jefferies”), in support of its fairness opinion,

and relied upon by the Board in recommending the Company’s stockholders vote in favor of the

Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Navigant stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                                 2
  Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 3 of 14 PageID #: 3



                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Navigant in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Navigant common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Julie M. Howard is the Company’s Chief Executive Officer

and Chairman of the Board and has been since March 2012.

        11.     Individual Defendant Michael I. Tipsord has served as a member of the Board since

July 2009.

        12.     Individual Defendant Kevin Blakely has served as a member of the Board since

May 2016.

        13.     Individual Defendant Cynthia A. Glassman has served as a member of the Board

since October 2009.

        14.     Individual Defendant Stephan A. James has served as a member of the Board since

January 2009.


                                                   3
     Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 4 of 14 PageID #: 4



        15.     Individual Defendant Rudina Seseri has served as a member of the Board since

June 2018.

        16.     Individual Defendant Kathleen Walsh has served as a member of the Board since

October 2017.

        17.     Individual Defendant Jeffrey Yingling has served as a member of the Board since

February 2018.

        18.     Individual Defendant Randy H. Zwirn has served as a member of the Board since

October 2014.

        19.     Defendant Navigant is incorporated in Delaware and maintains its principal offices

at 150 North Riverside Plaza, Suite 2100, Chicago, Illinois, 60606. The Company’s common stock

trades on the New York Stock Exchange under the symbol “NCI.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Individual Defendants” or the “Board.”

        21.     The defendants identified in paragraphs 10-19 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        22.     Navigant provides professional services worldwide. It operates through three

segments: Healthcare, Energy, and Financial Services Advisory and Compliance. The Healthcare

segment offers consulting and business process management services to healthcare providers,

payers, and life sciences companies. This segment helps clients respond to market legislative

changes, such as the shift to an outcome and value-based reimbursements model, ongoing industry

consolidation and reorganization, Medicaid expansion, the implementation of a electronic health

records system, and product planning and commercialization expertise. The Energy segment


                                                4
  Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 5 of 14 PageID #: 5



provides life-cycle solutions that help clients’ businesses in changing energy environment, manage

complexity, accelerate operational performance, and meet compliance requirements, as well as

transform its organizations and systems; and various benchmarking, and data and market research

services. This segment serves utility and energy companies, government and nongovernmental

organizations, large corporations, product manufacturers, and investors. The Financial Services

Advisory and Compliance segment provides strategic, operational, valuation, risk management,

investigative, and compliance advisory services to financial services industry, including financial

and insurance institutions. This segment also offers anti-corruption solutions and anti-money

laundering consulting, litigation support, and tax compliance services. Navigant was founded in

1983 and is headquartered in Chicago, Illinois.

       23.     On August 2, 2019, Guidehouse announced the Proposed Transaction:

               CHICAGO & WASHINGTON — Guidehouse, a portfolio
               company of Veritas Capital (“Veritas”) and leading provider of
               management consulting services to government clients, today
               announced it entered into a definitive agreement to acquire Navigant
               Consulting, Inc. (NYSE: NCI) (“Navigant”), in a transaction valued
               at approximately $1.1 billion.

               Under the terms of the agreement, Navigant shareholders will
               receive $28 in cash per share. The per share purchase price
               represents a premium of 16% over the company’s closing stock
               price on August 1, 2019, the last trading day prior to today’s
               announcement, and 26% over the company’s 90-day volume-
               weighted average share price. The closing of this transaction,
               subject to regulatory approvals and customary closing conditions, is
               expected to occur in the fourth quarter of this year.

               Upon closing, the newly combined entity will bring together each
               organization’s strong expertise in highly regulated industries across
               both the commercial and government sectors, with a focus on
               supporting client needs in the industries of Healthcare, Financial
               Services, Energy, National Security, and Aerospace & Defense.
               Following the close of the transaction, the combined company will
               be led by Scott McIntyre, Chief Executive Officer of Guidehouse,
               and practice team leaders from both companies.



                                                  5
  Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 6 of 14 PageID #: 6



              “The acquisition of Navigant is the next step in our journey to create
              the next generation global consultancy,” said Scott McIntyre, Chief
              Executive Officer of Guidehouse. “Navigant is an exceptionally
              strong management consulting and managed services firm with
              some of the best minds in Healthcare, Energy, and Financial
              Services addressing the most complex commercial challenges their
              clients face. With complementary strengths in our focus areas, we
              will be strongly positioned to continue delivering innovative
              solutions to tackle some of the toughest challenges facing
              government and commercial clients, while building resilience into
              important missions and services. Bringing together best-in-class
              portfolios, highly talented teams, and digital-first business models
              — we look forward to the merger and the journey to come.”

              Julie Howard, Chairman and Chief Executive Officer of Navigant
              said, “Following a review of strategic alternatives, including
              soliciting offers from a diverse group of potential strategic and
              financial partners, Navigant’s Board unanimously agreed that a sale
              to Guidehouse is in the best interest of Navigant shareholders,
              delivering immediate and certain value at an attractive premium.
              The combination of Navigant and Guidehouse will create a
              powerful, global consulting organization characterized by deep
              industry expertise and leading technical know-how. Our companies
              are aligned with similar cultures and strong core values. Through the
              integration of our two firms, our employees will enjoy expanded
              growth opportunities, and our combined clients will access a wider
              array of expertise, tools, and technologies to help them achieve their
              goals.”

              “Guidehouse and Navigant are both leaders in their markets today,
              and this combination creates a new, highly differentiated platform
              with capabilities and expertise in both commercial and public sector
              consulting. We look forward to the next chapter of growth as the
              new organization goes out to market as one entity with combined
              expertise and scale,” said Ramzi Musallam, CEO and Managing
              Partner of Veritas Capital.

              Jefferies LLC acted as exclusive financial advisor to Navigant.
              Sidley Austin LLP served as legal counsel to Navigant.

              Schulte Roth & Zabel LLP served as legal counsel to Guidehouse
              and Veritas Capital.

       24.    It is imperative that Navigant’s stockholders are provided with the material

information that has been omitted from the Proxy Statement, so that they can meaningfully assess



                                                6
     Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 7 of 14 PageID #: 7



whether or not the Proposed Transaction is in their best interests prior to the forthcoming

stockholder vote.

B.      The Materially Incomplete and Misleading Proxy Statement

        25.    On August 30, 2019, Navigant filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Navigant Financial Projections

        26.    The Proxy Statement fails to provide material information concerning financial

projections prepared by Navigant management and relied upon by Jefferies in its analyses. The

Proxy Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts, specifically,

the February Financial Projections and the Final Financial Projections (the “Company

Projections”) and provided them to the Board and Jefferies with forming a view about the stand-

alone valuation of the Company. Proxy at 55-56. Accordingly, the Proxy Statement should have,

but fails to provide, certain information in the projections that Navigant management provided to

the Board and Jefferies. Courts have uniformly stated that “projections … are probably among the

most highly-prized disclosures by investors. Investors can come up with their own estimates of


                                                7
  Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 8 of 14 PageID #: 8



discount rates or [] market multiples. What they cannot hope to do is replicate management’s inside

view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-

03 (Del. Ch. 2007).

       27.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics EBITDA, Adjusted EBITDA, and

EBIT, but fails to provide: (i) the line items used to calculate the non-GAAP measures, or (ii) a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a). Proxy Statement at 55-56.

       28.     When a company discloses non-GAAP financial measures in a proxy statement that

were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       29.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, ‘free cash flow’ should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other




                                                  8
    Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 9 of 14 PageID #: 9



               non-discretionary expenditures that are not deducted from the
               measure. 1

       30.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure. At the very least, the Company must disclose the line item forecasts for the

financial metrics that were used to calculate the aforementioned non-GAAP measures. Such

forecasts are necessary to make the non-GAAP forecasts included in the Proxy Statement not

misleading.

       31.     With respect to the Selected Public Companies Analysis, the Proxy Statement fails

to disclose the individual multiples and financial metrics for each company selected by Jefferies.

Proxy Statement at 50.

       32.     With respect to the Selected Precedent Transactions Analysis, the Proxy Statement

fails to disclose the individual multiples and financial metrics for each transaction selected by

Jefferies. Proxy Statement at 51.

       33.     With respect to the Discounted Cash Flow Analysis, the Proxy Statement fails to

disclose: (i) the projected terminal values for the Company; (ii) the inputs and assumptions

underlying the range of discount rates ranging from 9.2% to 11.1%, (iii) the inputs and assumptions

underlying the use of the range of perpetuity growth rates of 2.0% to 3.0%; and (iv) stock-based

compensation used to calculate the unlevered free cash flows. Proxy Statement at 51-52.

       34.     In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.

                                                9
 Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 10 of 14 PageID #: 10



Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          37.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analyses that were prepared by Jefferies and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

          38.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed



                                                  10
 Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 11 of 14 PageID #: 11



to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

          39.   Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

          40.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   The Individual Defendants acted as controlling persons of Navigant within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                 11
 Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 12 of 14 PageID #: 12



directors of Navigant, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Navigant, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

       43.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       44.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Navigant, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       45.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       46.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                12
 Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 13 of 14 PageID #: 13



          47.    As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          48.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                      RELIEF REQUESTED

          WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

          A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.




                                                  13
Case 1:19-cv-01652-RGA Document 1 Filed 09/04/19 Page 14 of 14 PageID #: 14



                                      JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: September 4, 2019                       RIGRODSKY & LONG, P.A.

                                          By: /s/ Gina M. Serra
OF COUNSEL:                                   Brian D. Long (#4347)
                                              Gina M. Serra (#5387)
WOLF HALDENSTEIN ADLER                        300 Delaware Avenue, Suite 1220
FREEMAN & HERZ LLP                            Wilmington, DE 19801
Gloria Kui Melwani                            Telephone: (302) 295-5310
270 Madison Avenue                            Facsimile: (302) 654-7530
New York, NY 10016                            Email: bdl@rl-legal.com
Telephone: (212) 545-4600                     Email: gms@rl-legal.com
Facsimile: (212) 686-0114
Email: melwani@whafh.com                       Attorneys for Plaintiff




                                          14
